DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention I, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/09/2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 12 the claim recites “the bifurcated first and shaft proximal portions” in line 5 and then again in lines 7-8 which calls into question what is included with the first shaft proximal portion and renders the claim language indefinite. For examination purposes that claim will be interpreted as stating ---the bifurcated first and second shaft proximal portions--- in both instances.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9-17 and 19 are is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20150088100 A1 by Oborn et al (hereafter Oborn) further in view of US 5024234 A by Leary et al (hereafter Leary).


a shaft main body portion possessing a distal end at one end of the shaft main body portion and a proximal end at an opposite end of the shaft main body portion, the shaft main body including two lumens extending throughout a length of the shaft main body portion from the distal end of the shaft main body portion to the proximal end of the shaft main body portion, the two lumens of the shaft main body being separated from one another along the length of the shaft main body portion by a wall, the two lumens in the shaft main body comprising an image acquiring lumen and a guide wire lumen for receiving a guide wire (see Oborn’s Figs. 1, 4 (noting cut line 8A), and 8A which shows the main body 11 with proximal and distal ends 11A and 11B and with the guidewire lumen 15 described as being functional to convey a guidewire as per [0049] and other lumens 12 and 14 both of which are sized and shaped so as to be fully capable of conveying an imaging probe so as to teach the claimed limitations as best understood (i.e. these are functional limitations and do not require the imaging structures). Additionally or alternatively see also the 103(a) analysis below for showing that lumens 12/14 could be used for imaging per se);
a proximal portion of the shaft main body including a first shaft proximal portion, in which a portion of the image acquiring lumen is disposed, and a second shaft proximal portion, in which a portion of the guide wire lumen is disposed, the first shaft proximal portion and the second shaft proximal portion being bifurcated (see Oborn’s Fig. 1 and note that 19 connects to guidewire lumen 15 (discussed above) and that 16 and 18 connect to imaging lumen (s) 12 and 14 as per [0047] and note from Fig. 1 that any two of these are bifurcated from the other);
a shaft distal portion connected to the distal end of the shaft main body, the shaft distal portion possessing an open distal end and an open proximal end, the shaft distal portion including a lumen that extends from the open proximal end of the shaft distal portion to the open distal end of the shaft distal shaft distal portion communicating with both the guide wire lumen and the image acquiring lumen so that a guide wire is guidable along the guide wire lumen in the shaft main body and along the lumen in the shaft distal portion while extending distally beyond the open distal end of the shaft distal portion and proximally beyond a proximal end of the second shaft proximal portion (see Oborn’s Figs. 1 part 50 or Fig. 5 which is a close up view thereof which shows the lumens 12, 14, and 15 and the claimed distal portion configuration);
a hub that includes a first hub portion interlocked with the first shaft proximal portion and a second hub portion interlocked with the second shaft proximal portion the first hub portion possessing a central axis and the second hub portion possessing a central axis (see Oborn’s Fig. 1 noting the hub which is comprised of a casing/body 20 and the lumens/components proximal thereto such as 16, 18, and 19 with first and second (and third) portions as described in [0047] where it is inherent that these each possess a central axis); … ; and
wherein the shaft main body portion possesses an axis line constituting a reference line; wherein an inclination of the central axis of the first hub portion with respect to the reference line is represented by an angle .theta.1; wherein an inclination of the central axis of the second hub portion with respect to the reference line is represented by .theta.2; and wherein a relationship of |.theta.1|>|.theta.2| is satisfied (notably in this instance the angle theta2 is 0 and theta1 (measured from either 16/12 or 18/14 as these are depicted as being about the same in absolute value) is non-zero. As depicted in Oborn’s Fig. 1). 
The prior art of Oborn has additional lumens that could accommodate imaging probes if there was cause to include imaging (see Oborn’s Fig. 1 parts 16/12 and 18/14) but Oborn does not mention imaging and therefore does not state that the medical device is functional as a “image-acquiring medical device”, that the invention is purposed to serve the function “to acquire images inside the body lumen”, that one of the main shaft main body’s lumens is “an image acquiring lumen for acquiring images” (at 
However, Leary, in the same or eminently related field of intravascular medical devices (see Leary’s Abstract) teaches the structures of the drive shaft, ultrasonic imaging unit, and that one of the lumens should be an imaging unit and the device should conduct imaging so as to teach all limitations omitted above (see Leary’s Fig. 1 noting drive shaft 40 connecting to imaging unit 14/30 which comprises at least a transducer 36 and possibly a mirror 38, where the connection of the drive shaft to the mirror is depicted in Fig. 1 but is only exemplary and the exact opposite case is explicitly described in Leary at col. 5 lines 24-26 which states that “The ultrasonic element may be directly rotated or the ultrasonic signal indirectly rotated using a rotatable mirror”. That the inclusion of these imaging structures would cause the medical device to be a “image-acquiring medical device” and would cause one of the lumens to be “an imaging lumen” is self-evident and also covered in both the Title of Leary’s invention and in the Background section’s Field of Invention subsection which at col. 1 lines 8-36).
Therefore it would have been obvious to a person of ordinary skill in the art prior to the date of invention to improve the invention of Oborn with the imaging components of Leary both because there is a prima facie apparent advantage of being able to properly place the catheter without relying on external positioning (and likewise to verify the position based on the ultrasonic imaging if external imaging is used anyways) and/or because Leary describes that this ultrasonic imaging is advantageous  (see Leary’s col. 1 lines 8-36 and then see also col. 5 lines 12-29 noting that the “greatest use” (i.e. greatest utility) is achieved when ultrasonic imaging is employed).

Regarding claims 10-11, Oborn further teaches: 10. The medical device according to claim 9, wherein the hub further comprises a hub casing that collectively covers the first shaft proximal portion, the second shaft proximal portion, the first hub portion, and the second hub portion. 11. The medical device according to claim 9, wherein the hub further comprises a hub casing that collectively covers the bifurcated first and shaft proximal portions, the first hub portion, the second hub portion and a non-bifurcated part of the shaft distal portion positioned distal of the bifurcated first and shaft proximal portions (see Oborn’s Fig. 1 and note that 20 is oversized to and covers over the inlet of lumens 16, 18, and 19 and covers over the outlet of these same lumens into 11’s lumens 12, 14, and 15 so as to be a casing of the sort described as that would be ordinarily understood). 

Regarding claim 12, Oborn further teaches: 12. The medical device according to claim 11, wherein the hub casing comprises first and second casing portions that are connected to one another, wherein the first and second casings each surround at least a part of the bifurcated first and second shaft proximal portions, at least a part of the first hub portion, at least a part of the second hub portion and a non-bifurcated part of the shaft distal portion positioned distal of the bifurcated first and [second] shaft proximal portions (the examiner notes that they view this as prima facie clear from Oborn’s Fig. 1 but has included a labeled and enlarged version below in order to compact prosecution. Additionally it is noted that “portion” does not mean anything in specific and can refer to any arbitrary extent and therefore the examiner has only included the labeled figure as an example and could have for example drawn both the first and second portion lines to the same side and formed a valid rejection, therefore the following is only exemplary as is done because the molding line that runs down the middle of the hub’s casing along the longitudinal axis makes for a succinct visual example. see below).

[AltContent: arrow][AltContent: textbox (Wider/one end portion)]
    PNG
    media_image1.png
    492
    383
    media_image1.png
    Greyscale




11, wherein the hub casing comprises first and second casings that are connected to one another, wherein one end portion of the hub casing covers an outer periphery of the first hub portion and an outer periphery of the second hub portion, the hub casing possessing an outer dimension that increases towards the one end portion (as best understood, see Oborn’s Fig. 1 and note that the hub’s casing 20 becomes wider near the proximal end as depicted and see also the annotated version of Oborn’s Fig. 1 above which covers the amendment to include first and second casings and also of course shows how the hub’s portions are covered by the casing in the manner claimed). 

Regarding claim 14, Oborn further teaches: 14. The medical device according to claim 9, wherein a direction of the inclination of the central axis of the first hub portion with respect to the reference line is an opposite direction to a direction of the inclination of the central axis of the second hub portion with respect to the reference line (see Osborn’s Fig. 1 and note that insofar as there are three lumens clear opposites can be chosen as 16/12 and 18/14 are both options as the lumens  16/18 approach the center/reference line of 11 from opposite directions, where the lumens 12/14 are both fully capable of (i.e. sized and shaped to) enclosing a guidewire as lumen 15 is depicted as being smaller than lumens 12/14 in Fig. 5 and also where the guidewire can be threaded through lumen 12 as depicted in Fig. 9E and described in [0079]). 

Regarding claim 15, Oborn further teaches in part: 15. The medical device according to claim 9, the hub also comprising a hub casing surrounding a distal portion of the first hub portion and surrounding a distal portion of the second hub portion (see Oborn’s Fig. 1 and note that 20 is oversized to and covers over the inlet of lumens 16, 18, and 19 and covers over the outlet of these same lumens into 11’s lumens 12, 14, and 15 so as to be a casing of the sort described as that would be ordinarily understood); 
However, the examiner notes that since Oborn’s hub is shaped to be fixed to the components when assembled but does not describe the specific convexity/concavity in these areas that the only potential difference between the claimed invention and the prior art of Oborn is merely the change is shape of a component already designed to serve the same purpose of fixation. To that end, see MPEP 2144.04(IV)(B).
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the date of invention to modify the shape of Oborn’s hub such that it had convex/concave portions in light of the guidance and legal precedent provided by and cited in MPEP 2144.04(IV)(B).

Regarding claim 16, Oborn further teaches: 16. The medical device according to claim 15, wherein a proximal portion of both the first hub portion and second hub portion is exposed outside the hub casing (see Oborn’s Fig. 1 and note that the proximal components of the hub such as 16, 18, and 19 extend proximally beyond and are exposed away from the casing 20). 



Regarding claim 19, McDonough teaches: 19. An … medical device insertable into a body lumen … (see Oborn’s Fig. 1 and Abstract), the … medical device comprising:
a shaft main body portion possessing a distal end at one end of the shaft main body portion and a proximal end at an opposite end of the shaft main body portion, the shaft main body including two lumens extending throughout a length of the shaft main body portion from the distal end of the shaft main body portion to the proximal end of the shaft main body portion, the two lumens of the shaft main body being separated from one another along the length of the shaft main body portion by a wall, the two lumens in the shaft main body comprising an image acquiring lumen and a guide wire lumen for receiving a guide wire (see Oborn’s Figs. 1, 4 (noting cut line 8A), and 8A which shows the main body 11 with proximal and distal ends 11A and 11B and with the guidewire lumen 15 described as being functional to convey a guidewire as per [0049] and other lumens 12 and 14 both of which are sized and shaped so as to be fully capable of conveying an imaging probe so as to teach the claimed limitations as best understood (i.e. these are functional limitations and do not require the imaging structures). Additionally or alternatively see also the 103(a) analysis below for showing that lumens 12/14 could be used for imaging per se);
a proximal portion of the shaft main body including a first shaft proximal portion, in which a portion of the image acquiring lumen is disposed, and a second shaft proximal portion, in which a portion of the guide wire lumen is disposed, the first shaft proximal portion possessing a central axis and an outer periphery, and the second shaft proximal portion possessing a central axis and an outer periphery, the first shaft proximal portion and the second shaft proximal portion being bifurcated so that the central axis of the first shaft proximal portion and the central axis of the second shaft proximal portion are other than parallel and so that a space exists between the outer periphery of the first shaft proximal portion and the outer periphery of the second shaft proximal portion (see Oborn’s Fig. 1 and note that 19 connects to guidewire lumen 15 (discussed above) and that 16 and 18 connect to imaging lumen (s) 12 and 14 as per [0047] and note from Fig. 1 that any two of these are bifurcated from the other, then further note that all lumens/tubes inherently possess a central axis and outer periphery and note that the bifurcation inherently possesses an angle of separation such that there is a non-parallel portion on the proximal side where the lumens physically diverge as one proceeds proximally, all of which is visibly apparent from Oborn’s Fig. 1); …;
a shaft distal portion connected to the distal end of the shaft main body, the shaft distal portion possessing an open distal end and an open proximal end, the shaft distal portion including a lumen that extends from the open proximal end of the shaft distal portion to the open distal end of the shaft distal portion (see Oborn’s Figs. 1 part 50 or Fig. 5 which is a close up view thereof which shows the lumens 12, 14, and 15 and the claimed distal portion configuration), the open proximal end of the shaft distal portion communicating with both the guide wire lumen and the image acquiring lumen so that: i) a guide wire positioned in the guide wire lumen in the shaft main body is guidable into the lumen in the shaft distal portion and through the open distal end of the shaft distal portion while also extending (this speaks to the configuration and capability of the guidewire lumen but realistically only requires that it has open proximal and distal ends for receiving the wire. As such see Oborn’s Fig. 1 and note open proximal end 19A and open distal end 11B at 50, also pictured in detail in Fig. 5 where opening 64 leads to lumen 15 that proceeds through from this distal end all the way through proximal end 19. See also/alternatively [0049] which textually describes this lumen as being capable of accommodating a guidewire and states that the invention functions as an over the wire catheter); and ii) the drive shaft positioned in the image acquiring lumen in the shaft main body is guidable into the lumen in the shaft distal portion while also extending proximally beyond a proximal end of the first shaft proximal portion (this speaks to the configuration and capability of the image acquiring lumen to accommodate a drive shaft and has an even more lax requirement that the invention have an open proximal end. Therefore see Oborn’s Fig. 1 parts 16/18 which have open proximal ends 16A/18A then note that these indeed run the length of the invention and even have open distal ends (though this is not required) as per [0047] in light of Fig. 5 showing that lumens 12 and 14 continue to distal portion 50. For compact prosecution purposes the examiner notes that the actual inclusion of the imaging element is also indicated below in the 103(a) analyses which may be relevant to the applicant’s understanding of the rejection; though this functional limitation does not require the presence of the drive shaft of imaging element per se);
a hub that includes a first hub portion interlocked with the first shaft proximal portion and a second hub portion interlocked with the second shaft proximal portion, the first hub portion possessing a central axis and the second hub portion possessing a central axis (see Oborn’s Fig. 1 noting the hub which is comprised of a casing/body 20 and the lumens/components proximal thereto such as 16, 18, and 19 with first and second (and third) portions as described in [0047] where it is inherent that these each possess a central axis); and
(notably in this instance the angle theta2 is 0 and theta1 (measured from either 16/12 or 18/14 as these are depicted as being about the same in absolute value) is non-zero. As depicted in Oborn’s Fig. 1). 
The prior art of Oborn has additional lumens that could accommodate imaging probes if there was cause to include imaging (see Oborn’s Fig. 1 parts 16/12 and 18/14) but Oborn does not mention imaging and therefore does not state that the medical device is functional as a “image-acquiring medical device”, that the invention is purposed to serve the function “to acquire images inside the body lumen”, that one of the main shaft main body’s lumens is “an image acquiring lumen for acquiring images” (at least in the alternate),  that the invention comprises “a drive shaft rotatably positioned in the image acquiring lumen and axially movable in the image acquiring lumen, the drive shaft possessing a distal end”, and that the invention comprises “a transducer unit configured to acquire images, the transducer unit being fixed to the distal end of the drive shaft so that axial and rotational movement of the drive shaft results in axial and rotational movement respectively of the transducer unit” each required by the claims and omitted from the foregoing rejection as indicated by ellipses.
However, Leary, in the same or eminently related field of intravascular medical devices (see Leary’s Abstract) teaches the structures of the drive shaft, ultrasonic imaging unit, and that one of the lumens should be an imaging unit and the device should conduct imaging so as to teach all limitations omitted above (see Leary’s Fig. 1 noting drive shaft 40 connecting to imaging unit 14/30 which comprises at least a transducer 36 and possibly a mirror 38, where the connection of the drive shaft to the mirror is depicted in Fig. 1 but is only exemplary and the exact opposite case is explicitly described in Leary at col. 5 lines 24-26 which states that “The ultrasonic element may be directly rotated or the ultrasonic signal indirectly rotated using a rotatable mirror”. That the inclusion of these imaging structures would cause the medical device to be a “image-acquiring medical device” and would cause one of the lumens to be “an imaging lumen” is self-evident and also covered in both the Title of Leary’s invention and in the Background section’s Field of Invention subsection which at col. 1 lines 8-36).
Therefore it would have been obvious to a person of ordinary skill in the art prior to the date of invention to improve the invention of Oborn with the imaging components of Leary both because there is a prima facie apparent advantage of being able to properly place the catheter without relying on external positioning (and likewise to verify the position based on the ultrasonic imaging if external imaging is used anyways) and/or because Leary describes that this ultrasonic imaging is advantageous  (see Leary’s col. 1 lines 8-36 and then see also col. 5 lines 12-29 noting that the “greatest use” (i.e. greatest utility) is achieved when ultrasonic imaging is employed).

Response to Arguments
Applicant’s arguments, see page 13, filed 11/16/2020, with respect to the claim objections and rejections under 112(b) have been fully considered and are persuasive.  The associated objections and rejections of the previous office action have been withdrawn.
Applicant's arguments filed 11/16/2020 with respect to the 103(a) rejection under Oborn and Leary have been fully considered but they are not persuasive. Each argument being responded to in the order presented as follows:
The examiner notes that initial remarks regarding the restriction requirement and an overview of the invention and rejection have been received and are acknowledged but do not require further response with the exception that it is noted that on the bottom of page 16 that the applicant’s characterization of Oborn’s third lumen is not entirely accurate as the applicant’s cited use is only one of 
Turning to page 18 the applicant’s specific arguments against the rejection commence by remarking that Oborn’s distal end portion does not communicate with multiple lumens. This is somewhat of a tedious argument because all three lumens can clearly be seen from (i.e. are open from/with respect to) the end on-orientation shown in cited Fig. 5 which and this fact also appears to be openly acknowledged by the applicant in direct contradiction to their allegation that Oborn is deficient (e.g. citing page 17 of the applicant remarks explicitly that “Oborn’s catheter 10 also includes a distal tip region 50 as generally depicted in FIG. 1. This distal tip region 50 includes three spaced-apart openings -- a venous lateral opening 60, an arterial lateral opening 62, and a distal end opening 64. The venous lateral opening 60 fluidly communicates with the first lumen 12 in the catheter, while the arterial lateral opening 62 fluidly communicates with the second lumen 14 in the catheter 10 so that blood or other opening 64 communicates with the third lumen 15 in the catheter 10.”). Since it cannot both be true that 50 includes the three openings communicating with the three lumens and also true that 50 communicates only with the opening for the third lumen there is a logical contradiction here that belies the examiner’s disagreement with the argument. It is prima facie clear from the cited Fig. 5 of Oborn that the applicant’s statements on page 17 are correct and the argument of page 18 is incorrect. For compact prosecution purposes the examiner further notes that what the applicant is arguing for is prima facie dispelled by viewing the cited figures and also would not hold up if the claims were later amended to more narrowly define the distal tip portion because Oborn teaches what the applicant appears to be driving at (though has not drafted the claims narrowly enough to require) which is a single opening communicating with all three lumens which is also taught by Oborn though in a section not yet cited because it was not applicable to the claims as drafted. See Oborn’s Figs. 16-19, among other, noting the same three lumens terminate in a single open tip design. As such the argument is not convincing and should the applicant later redraft the claims it is remarked that what they are driving at also appears to be taught by Oborn in sections that can later be cited in the rejection itself when and if the claims are amended to contain such limitations.
On page 19 the applicant then opines that the bifurcation of the claims is not taught. This argument is also confusing to the examiner and may benefit from clarification/redrafting because it also appears to self-conflict both in its written format and in logically. For example the applicant remarks that Oborn shows the extension legs are bifurcated from the central leg (and therefore logically also from each other as a trifurcation) does not dispute the examiner’s position that these are the proximal/starting points of the three lumens but then does debate that there is a bifurcation in the proximal shaft portion. This cannot be convincing and therefore will not be responded to further except to state that the trifurcating hub clearly contains bifurcations and that the claim is open ended (i.e. 
The applicant then turns to the combination and on pages 19-20 remarks that one of ordinary skill in the art would not turn to Leary to make the modification enacted by the examiner in the rejection. Examiner respectfully disagrees. First and in response to the portion of the applicant’s argument that states: “There is no disclosure in Oborn of a need for image acquiring capabilities. Indeed, Oborn’s catheter assembly serves a completely different purpose as discussed above, to direct blood into the second lumen 14 via the arterial lateral opening 62 so that the blood can be treated and then returning that blood back to the patient by way of the lumen 12 and the lateral opening 60” the examiner notes that this is both explicitly false and also contradicts what the applicant has already admitted to be taught by Oborn. Specifically the examiner notes that Oborn states in [0002], a section previously referred to by the applicant on page 16 of their remarks which even uses the turn of phrase “or other suitable therapies” not cited by the examiner which the applicant is seemingly therefore well aware of, the exact statement: “In one embodiment, the distal end opening is in fluid communication with a third lumen of the catheter body that can withstand high fluid flow rates associated with power injection of contrast media, for instance”. As such it is clear that Oborn explicitly intended his invention to be used in conjunction with imaging procedures per se. Likewise the use of other suitable therapies by its ordinary meaning would make the invention of Oborn something that would often greatly benefit from imaging (e.g. debridement of vascular narrowing’s/occlusions, ablation of tissues accessed through the vasculature, ultrasonic therapy of vascular plaques and lesions, etc. are all fairly common procedures that one of ordinary skill in the art would peg to the phrase “other therapy options” as each call for the movement of fluid, usually both a cooling/cleaning fluid that is injected at or upstream of the treatment site and also a blood flow that is removed/redirected to a downstream location so that it 
The remainder of the applicant’s arguments address the new claim wording; however, the best rebuttal to the new wording is the new/amended rejection issued above which is incorporated herein by reference to fully rebut the applicant’s arguments.
Therefore and for the foregoing reasons the examiner is not convinced by the applicant’s arguments and declines to remove the 103(a) rejection of claims 9-17

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael S Kellogg whose telephone number is (571)270-7278.  The examiner can normally be reached on M-F 9am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PASCAL BUI PHO can be reached on (571)272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793